Citation Nr: 1203692	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claims of entitlement to service connection for migraine headaches, a low back disability, and a bilateral shoulder disability.

In March 2009, the Veteran testified before the undersigned Veterans Law Judge, sitting in Portland, Oregon.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

These claims came before the Board in June 2009.  At that time, the Board determined that additional evidentiary development was necessary prior to the adjudication of the Veteran's claims.  

In August 2011, the Board referred this case for medical expert opinions with the Veterans Health Administration (VHA).  In October 2011, the Board received the VHA opinions, and the Veteran was subsequently provided with copies of these opinions later that month.

The issues of entitlement to service connection for a low back disability and a bilateral shoulder disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The preponderance of the evidence supports a finding that the Veteran currently suffers from migraine headaches that are the result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his migraine headaches were incurred during his active duty service.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for migraine headaches, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Relevant Law and Regulations, Generally

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

A.  Migraine Headaches

The Veteran contends that he currently suffers from migraine headaches that are the result of a disease or injury incurred in active duty service.  The Board concurs.

Initially, the Board notes that the Veteran a current diagnosis of migraine headaches.  See VA Treatment Records, generally.  As such, element (1) under Shedden has been satisfied.  See Shedden, supra.

With respect to in-service disease or injury, as noted above, it has been determined by the NPRC that the Veteran's service records were burned in the fire of 1973, and are accordingly unavailable.  See VA Personnel Information Exchange System (PIES) Response, May 24, 2004.  However, the Veteran has repeatedly stated that he suffered from headaches from his time in active duty service to the present.  Specifically, he has alleged that as a refrigeration technician, he was exposed to various chemicals in the course of his duties.  The Board notes that headaches certainly qualify as a condition that may be diagnosed by their unique and readily identifiable features, the presence of this disorder is not a determination "medical in nature," and they are capable of lay observation.  See Layno, supra.  As such, the Veteran is competent to report that he suffered from headaches during his time in service.  Accordingly, element (2) under Shedden has arguably been met.  See Shedden, supra.

Furthermore, the Veteran maintains that he has continuously suffered from this condition since his time in active duty service.  In a letter dated in August 2006, R. A. H., M.D., stated that he treated the Veteran for migraine headaches in the 1970's.  See Letter from R.A.H., M.D., August 24, 2006.  Furthermore, the evidence of record establishes that the Veteran continued to seek medical treatment for his variously diagnosed headaches from that time to the present.  See 38 C.F.R. § 3.303(b) (2011).

Turning to crucial Shedden element (3), nexus, the Board notes that the Veteran was afforded a VHA medical opinion by a neurologist in October 2011.  The VHA examiner noted that since no service treatment records were available for review, which may have documented when the Veteran first presented with a debilitating headache having migranous features (visual aura, photophobia, phonophobia, nausea, vomiting), the most appropriate method of determining onset of this condition was based on the medical record thereafter.  Based on the commonality of this disorder and the fact that the Veteran was treated for migraine headaches after his discharge from service, the VHA examiner opined that it can be assumed that the Veteran did or does suffer from migraines.  Though the record periodically noted the Veteran to suffer from cluster headaches, which is a different type of headache, it was noted that this can sometimes be confused with migraine headaches by clinicians.  See VHA Neurological Opinion, October 17, 2011.

By obtaining relevant information from www.medlink.com, a database of written articles for neurologists, the VHA examiner was able to obtain information on the age of onset of migraine headaches.  It was noted that "ninety percent of patients experience their first migraine before age 40, with approximately one half of the cases appearing during childhood or adolescence."  Converting age of incidence to a linear probability of a soldier developing migraines between the ages of 18 and 21, which essentially reflected the Veteran's dates of service, could be 1.8 percent per year or 5.45 percent over a three year period.  However, the VHA examiner stated that in his clinical experience of 10 years treating headache patients, he found that most patients have their first migraine before age 30.  Hence, the 40 percent of patients who develop migraine headaches between the end of adolescence and age 40 is not a linear distribution, but would be weighted more heavily toward relatively younger ages.  Additionally, it was noted that in one study of incidence, 35 percent (the maximal peak height) of migraine patients develop migraines between the age of 15 and 26 (Murtaza M., et al., PLoS One 2009 Jun 8; 4(6): e5827.)  Thus, the VHA examiner found that the Veteran was at an age during his military service, where he had the maximal incidence of developing migraine headaches.  Id.

Furthermore, the VHA examiner's experience suggested that the Veteran was exposed to factors that precipitated migraine headaches during his time in service.  Such factors included, but were not limited to: decreased sleep or irregular sleep hours, developing a habit of caffeine consumption, alcohol consumption, concussion, and stress.  All of these factors would likely be increased after graduating from high school and entering military service.  The VHA examiner stated that there was no absolute way to determine the nature and etiology of the Veteran's migraine headaches, other than to review his medical history.  In doing so, based on age of incidence, there was a less than 50 percent chance that the Veteran had his first migraine based only on his age in service.  However, he was at the age of maximal likelihood of developing migraines, in addition to being exposed to multiple precipitating factors enumerated above.  Accordingly, the VHA examiner concluded that it was at least as likely as not that the Veteran's migraine headaches were incurred in active duty service.  Id.

Based upon the positive VHA medical opinion, in conjunction with the Veteran's reports of continuity of symptomatology since his time in active duty service, the Board finds that element (3) under Shedden has been satisfied.  See Shedden, supra.  There is no negative medical evidence of record.  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for migraine headaches is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert, supra.


ORDER

Entitlement to service connection for migraine headaches is granted.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a low back disability and a bilateral shoulder disability.

The Board notes that its June 2009 Remand directives, the RO/AMC was instructed to contact the National Personnel Records Center (NPRC) to obtain a search for any separately filed records for the Veteran for treatment at Fort Knox, Kentucky, and Fort Benning, Georgia.  It was noted that NPRC should be asked to search for any separately-filed personnel, administrative, or military justice records for the Veteran, in particular DA-20 records.  See Board Remand, June 17, 2009.  In October 2010, a deferred rating decision was issued, noting that all of the June 2009 Board Remand directives had been accomplished, but for a request for records to be sent to NPRC to search for the aforementioned records.  It appears that a request was submitted through PIES on October 29, 2010, requesting inpatient clinical records for back and shoulder injuries, as well as headaches, from August 1, 1959 to October 31, 1959, at Fort Benning, Georgia.  It does not appear that a response was received, nor did the RO/AMC request any outstanding records from Fort Knox, Kentucky.

The Board is obligated by law to ensure that the RO/AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that its June 2009 Remand directive noted above has not been complied with, and as such, necessitate a second Remand.  The Board sincerely apologizes to the Veteran for the delay in adjudicating his claims, but assures him that such a delay is necessary for a full and fair adjudication of his claims.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to contact the NPRC to request a search for any separately-filed records for the Veteran for treatment at Fort Knox, Kentucky and Fort Benning, Georgia.  NPRC should also be asked to search for any separately-filed personnel, administrative, or military justice records for the Veteran.  In particular, NPRC should search for DA-20 records.  Any response received from NPRC should be memorialized in the Veteran's VA claims file.

2.  If a negative response is received, the RO/AMC should contact the Department of the Army and request an additional search for any available service records for the Veteran.  Any response received should be memorialized in the Veteran's VA claims file.

3.  If additional, relevant service records are associated with the Veteran's VA claims file, that pertain to his claims of entitlement to service connection for a low back disability or a bilateral shoulder disability, he should be scheduled for appropriate VA compensation examinations with appropriate experts to determine the nature and etiology of the claimed conditions.  The VA examiner(s) should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  

Thereafter, the VA examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed disability of the low back or bilateral shoulders is the result of a disease or injury in active duty service.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion(s) to ensure that it is/ they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall, supra.

5.  Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


